Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-21 are pending in the application.

Election/Restrictions
Applicant’s election without traverse of Group I, 

    PNG
    media_image1.png
    299
    550
    media_image1.png
    Greyscale
,
in the reply filed on December 8, 2020 is acknowledged.




Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 8, 2020.

It is suggested that in order to advance prosecution, the non-elected subject matter (i.e., claim 21) be canceled if Applicant files a response to this Office Action.  The elected invention is directed to a process for preparing and therefore, rejoinder is not applicable.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on January 16, 2020.  The submission is in compliance with the provisions of 
37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, line 2 of the claim, “a” should be added before the language “one-pot reaction.”
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject 


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3, page 5, the 5th line from the end of the page, “comprising” should be added before the phrase “reacting a compound of formula (3):”.
	In claim 20, the language “the acid” lacks antecedent basis from claim 1.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.








35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Komiya et al. {US Patent 9,688,670}.
Komiya et al. (columns 71-72) disclose Process 1 (columns 34-36) to prepare a compound of Formula (I) {R1b represents ORa (i.e., Compound (S-5)},

    PNG
    media_image2.png
    180
    172
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    730
    387
    media_image3.png
    Greyscale

wherein in Step (1-3) of Process 1, the nitro compound (s-3) is reduced under catalytic reduction by hydrogenation with palladium-carbon or with zinc followed by cyclization using formic acid and methyl orthoformate. 


    PNG
    media_image4.png
    521
    418
    media_image4.png
    Greyscale

is prepared by reacting Compound 76 {a compound of instant formula (3)} with 4-amino-2-methylbutan-2-ol {a compound of instant formula (4)}, followed by adding cesium carbonate and 2-fluoro-5-(trifluoromethyl)-pyridine {a compound of instant formula R5-X2} to note the typographical error in the patent which states Compound 86 is produced).  The nitro compound of Compound 77 undergoes reduction and cyclization in the presence of trimethyl orthoformate, formic acid and zinc followed by filtration through Celite and purified using amino silica gel column chromatography to give Compound 59 {a compound of instant formula (1) and formula (1’)}.  Therefore, Komiya et al. anticipate the instant claimed invention.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The applied reference has a common inventor {Shingo Mizushima} with the instant application. Based upon the earlier effectively filed date of the reference, it 
(1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); 
(2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or 
(3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 as being unpatentable over Komiya et al. {US Patent 9,688,670} and Sawayama et al. {WO 2016/117647 A1}, each taken alone.  Since the WO is in a non-English language, a machine generated English translation of the WO has been provided and will be referred to hereinafter.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant claims a process for preparing compounds of formula (1),

    PNG
    media_image5.png
    195
    293
    media_image5.png
    Greyscale
,
{wherein R1 can represent halogen; n can be zero or 1; 
R2 can represent hydrogen or C1-6- alkyl; 
R3 can represent hydrogen or C1-6- alkyl; 
R4 can represent hydrogen or C1-6- alkyl; 
R5 can represent C6-10 aryl or 5- to 12-membered heteroaryl, each 

m can be 1, 2 or 3; 
R6 can represent hydrogen or C1-4- alkyl; and 
R7 can represent hydrogen or C1-4- alkyl},

comprising reducing a compound of formula (2), 
    PNG
    media_image6.png
    190
    273
    media_image6.png
    Greyscale
, and cyclizing the reduced product with a formate equivalent. 

Komiya et al. {see entire document; particularly columns 3, 4, 34-36, 71 and 72; and especially Example 59 (Compound 59) in columns 71-72} teach Process 1 (columns 34-36) for preparing compounds of Formula (I),
 

    PNG
    media_image2.png
    180
    172
    media_image2.png
    Greyscale

[wherein R1a can represent hydrogen, C1-4 alkyl or halogen; R1b can represent C6-10 aryloxy or 5- to 12-membered heteroaryloxy {R1b represents ORa (i.e., Compound (S-5)); R1c can represent hydrogen, C1-4 alkyl or halogen; R1d can represent hydrogen, C1-4 alkyl or halogen; R2 can represent hydrogen or C1-6 alkyl; R4 can represent hydrogen or C1-6 alkyl; 
m can represent 1, 2 or 3; L can represent CR7R8; 
R7 can represent hydrogen or C1-4 alkyl; and 
R8 can represent hydrogen or C1-4 alkyl]


    PNG
    media_image3.png
    730
    387
    media_image3.png
    Greyscale

wherein in Step (1-3) of Process 1, the nitro compound (s-3) is reduced under catalytic reduction by hydrogenation with palladium-carbon or with zinc followed by cyclization using formic acid and methyl orthoformate. 
	Example 59 (Compound 59) in Komiya et al. (columns 71-72),

    PNG
    media_image4.png
    521
    418
    media_image4.png
    Greyscale

is prepared by reacting Compound 76 {a compound of instant formula (3)} with 4-amino-2-methylbutan-2-ol {a compound of instant formula (4)}, followed by adding cesium carbonate and 2-fluoro-5-(trifluoromethyl)-pyridine {a compound of instant formula R5-X2} to produce Compound 77 {a compound of instant formula (2)}  - note the typographical error in the patent which states Compound 86 is produced).  The nitro compound of Compound 77 undergoes reduction and cyclization in the presence of trimethyl orthoformate, formic acid and zinc followed by filtration through Celite and purified using amino silica gel column chromatography to give Compound 59 {a compound of instant formula (1) and formula (1’)}.   
Sawayama et al. {see entire English translation; particularly pages 2, 3, 46, 47, 54-57 and 71; and especially Compounds 13 and 14 on page 71} teach a process for preparing intermediate benzimidazole compounds of formula (s-24) in Production method 7 on page 55-56,

    PNG
    media_image7.png
    193
    157
    media_image7.png
    Greyscale
,
R1A can represent hydrogen, C1-4 alkyl or halogen; R1B can be attached to the 6-posibition of the benzimidazole ring and can represent C6-10 aryloxy or 5- to 12-membered heteroaryloxy; R1C can represent hydrogen, C1-4 alkyl or halogen; X2 represents a leaving group such as halogen; m can represent 1, 2 or 3; L can represent CR4R5; R4 can represent hydrogen or C1-4 alkyl; and R5 can represent hydrogen or C1-4 alkyl],

comprising reducing the nitro compound (s-22) by catalytic reduction {i.e., hydrogen in the presence of a catalyst such as palladium carbon} or by metal reduction {i.e., using a metal such as zinc} to produce the diamine compound (s-23) as found in Step (7-2) followed by cyclization using methyl orthoformate and formic acid to produce the compound (s-24) as found in Step (7-3),

    PNG
    media_image8.png
    209
    464
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    188
    287
    media_image9.png
    Greyscale
.
See the detailed process steps on pages 56, 46 and 47.  Also see final products Compounds 13 and 14 on page 71 which can be produced from the intermediate compound (s-24).
Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference, if any, between the process of the prior art and the process instantly claimed is that some of the reactants and/or products are generically taught in the prior art.  However, the process is known.  Further, the starting materials and reactants used in the process are known and the products produced by the process are known.  See, for instance, the process for making Example 59 (Compound 59) in Komiya et al. (columns 71-72). 

Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to utilize the process as taught by the prior art.  A person of ordinary skill in the art would have been motivated to utilize the process taught by each the prior art to arrive at the instant claimed products with the expectation of producing benzimidazole compounds.  The instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
	


					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 2, 2021
Book XXVI, page 117